Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION FORM 20-F (Mark One) [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number CityView Corporation Limited (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Western Australia, Australia (Jurisdiction of incorporation or organization) Level 9, 28 The Esplanade, Perth, Western Australia 6000 (Address of principal executive offices) Mr Paul Williams, (61-8) 9226 4788, paulw@cityviewcorp.com , address (above) (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) 1 Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Securities registered or to be registered pursuant to Section 12(g) of the Act. Ordinary Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 333,692,632 ordinary shares as at December 31, 2007 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note  Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No 2 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer  in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by the International Accounting Standards Board X Other If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).  Yes  No X (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No X 3 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Providing information called for in Item 1 is not required for filing a Form 20-F as an Annual Report under the Exchange Act. Nevertheless, the Company is providing its "Corporate Directory" updated form as it appeared in the Annual Report for the year ended December 31, 2007 as filed with Australian Stock Exchange Limited on March 31, 2008. Directors P M Smyth Chief Executive Appointed March 6, 2006 P G H Smith Director Appointed July 3, 2007 N P Hoexter Director Appointed July 5, 2007 P A de Chazal Director Appointed July 19, 2007 R J F Brothers Director Appointed December 4, 2007 Mahmood al Ansari Director Resigned July 3, 2007 John Jacoby Director Resigned July 31, 2007 Company Secretary Paul Williams Appointed July 31, 2007 John Jacoby Resigned July 31, 2007 Registered Office Level 9, 28 The Esplanade Perth Western Australia 6000 Principal Place of Business Level 9, 28 The Esplanade Perth Western Australia 6000 Telephone: (61-8) 9226 4788 Facsimile: (61-8) 9266 4799 Email: info@cityviewcorp. com Web: www.cityviewcorp. com Auditor BDO Kendalls Audit and Assurance (WA) 128 Hay Street Subiaco Western Australia 6008 Australian Share Registry Computershare Investor Services Pty Limited Level 2, 45 St George's Terrace Perth Western Australia 6000 Telephone: (61-8) 9323 2000 Facsimile: (61-8) 9323 2033 USA Share Registry Computershare Trust Company, Inc. 350 Indiana Street, Suite 800 Golden, Colorado 80401 Telephone: (303) 262 0600 Facsimile: (303) 262 0700 Attorney - Australia Corrs Chambers Westgarth 240 St Georges Terrace Perth Western Australia 6001 Attorney - USA Gary B. Wolff, P C 805 Third Avenue New York, New York 10022 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable ITEM 3. KEY INFORMATION A. Selected Consolidated Financial Data The selected historical data presented below has been derived from the financial statements of the Company, which were examined by BDO Kendalls (BDO) for year ended December 31, 2005, 2006 and 2007. The consolidated financial statements are presented in Australian dollars and have been prepared in accordance with Australian equivalents to international financial reporting standards ( "Australian IFRS" ). Compliance with Australian IFRS ensures that the consolidated financial statements and notes for CityView Corporation Limited comply with the International Financial Reporting Standards as adopted by the ISAB. The following table summarizes certain financial information and should be read in conjunction with Item 5  Operating and Financial review and Prospects. The Company has not declared a dividend during each of the years ended December 31, 2005 through 2007 inclusive. There were significant fluctuations in revenues and net income (loss) between the years stated in the table below. For the reasons set forth herein the information shown below may not be indicative of the Companys future results of operation. 5 Statement of Loss and Accumulated Deficit Data: Year Ended Year Ended Year Ended Year Ended December 31 December 31 December 31 December 31 Amounts in Accordance with Australian IFRS AUD$ AUD$ AUD$ AUD$ Income Statement Data: Operating Revenues Net Loss 1 (688,710 ) (2,784,287 ) (7,021,725 ) (4,653,608 ) Per Ordinary Share (dollars) (.098 ) (.345 ) (.502 ) (.180 ) Balance Sheet Data: Total Assets 9,358,801 6,147,785 2,969,661 23,617,860 Shareholders Equity 8,671,228 5,886,941 2,957,158 23,317,755 1 Net income (loss) consists of operating profit (loss) after income tax attributable to members of the parent entity. 6 Exchange Rates Solely for informational purposes, this Form 20-F contains translations of certain Australian dollar amounts into or from US dollars at a specified rate. These translations should not be construed as a representation that the Australian dollar amounts represented in the US dollar amounts indicated, could be converted into or from US dollars at the rate indicated. The following table sets forth, for the financial periods indicated, certain information concerning the Noon Buying Rate for Australian dollars expressed in US dollars per AUD$1.00 as follows: A. Five Most Recent Financial Years Period High Low Period End Average 12 months to December 31, 2003 0.7493 0.5588 0.7495 0.6525 12 months to December 31, 2004 0.8005 0.6773 0.7801 0.7371 12 months to December 31, 2005 0.7988 0.7233 0.7301 0.7628 12 months to December 31, 2006 0.7929 0.7014 0.7893 0.7536 12 months to December 31, 2007 0.9400 0.7672 0.8767 0.8389 B. Previous Six Months Period High Low Period End Average November 1 to November 30, 2007 0.9400 0.8652 0.8837 0.9000 October 1 to October 31, 2007 0.9272 0.8750 0.9196 0.8987 September 1 to September 30, 2007 0.8886 0.8107 0.8884 0.8444 August 1 to August 31, 2007 0.8662 0.7672 0.8176 0.8315 July 1 to July 31, 2007 0.8870 0.8459 0.8513 0.8661 June 1 to June 30, 2007 0.8521 0.8216 0.8488 0.8416 C. Latest Practicable Date At June 16, 2008 the Australian dollar expressed in US dollars per AUD$1.00 was $0.9391 [1] Represents the average of the Noon Buying Rates on the last day of each month during the period. Nature of Trading Market The Company's ordinary shares commenced trading on the Australian Stock Exchange Limited on January 2, 1992 and commenced trading on the Electronic Over-the-Counter Bulletin Board in the United States on April 11, 1997.The Company subsequently gained clearance to trade on the NASDAQ Small Capital Market on June 11, 1997 and continuously traded on that exchange until its delisting effective May 8, 2000 subsequent to a February 11, 2000 oral hearing before the NASDAQ Listing Qualifications Panel which delisting was upheld (upon Company appeal) by the NASDAQ Listing and Hearing Review Council on October 25, 2000. On December 29, 2000 the Companys securities were listed for trading on the NASD Electronic over the Counter Bulletin Board ( OTCBB) and continue to trade on the OTCBB under the symbol CTVWF. As of June 16, 2008 the Company had 3,582 holders of record of its Ordinary Shares. The Company has not paid any dividends since its inception and does not anticipate paying any dividends on its Ordinary Shares in the foreseeable future. 7 The following reflects the high and low bid price for the Companys Ordinary Shares as reflected on the companys home exchange, the Australian Stock Exchange Limited for the last three years and the most recent quarter ended March 31, 2008. Quarter Ending High High Low Low Volume AUD $ US $ AUD $ US $ March 2006 0.089 0.060 0.045 0.028 2,305,572 June 2006 0.058 0.055 0.041 0.034 9,175.911 September 2006 0.058 0.039 0.038 0.031 3,482,310 December 2006 0.160 0.150 0.070 0.061 7,899.824 March 2007 0.105 0.100 0.081 0.064 6,873,787 June 2007 0.085 0.072 0.057 0.048 5,780,437 September 2007 0.165 0.146 0.115 0.102 5,534,829 December 2007 0.320 0.280 0.200 0.175 6,180,652 March 2008 0.260 0.238 0.098 0.090 7,915,713 Company Auditors BDO Kendalls (through its office in Perth, Western Australia) is the Companys independent auditor in all jurisdictions. Capitalization and Indebtedness Not applicable Reasons for the Offer and Use of Proceeds Not applicable Risk Factors Risks In Respect of the Companys Energy Portfolio 1. Commodity prices and in particular the price of oil and gas; 2. Currency exchange rate fluctuations; 3. The strength of the equity markets at the time of any capital raising by the Company; 4. Judicial decisions and legislative amendments; 5. Environmental management issues with which the Company may from time to time have to comply; 6. General economic conditions in Australia and Angola and their major trading partners and in particular inflation rates, commodity supply and demand factors and industrial disruption; 7. Risks inherent in exploration including, amongst other things, successful exploration, identification, development and exploitation of use of resources and reserves and competent management; and 8. Political stability of Angola. There is no assurance that any of the Companys energy properties contain significant commercially viable reserves until appropriate and sufficient exploration work is concluded and an economic and feasibility study based upon such work is conducted and concluded. 8 ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company The term  Company refers to CityView Corporation Limited, a corporation organized under the laws of Western Australia on May 3, 1987, and its wholly owned subsidiarys CityView Asia Pty Ltd and Glenvale Associates Limited. The Company publishes its consolidated financial statements expressed in Australian dollars. In this document, references to "US dollars" or "US$" are to the currency of the United States of America and references to  Australian Dollars" or "AUD$" are to currency of Australia. Solely for convenience, Form 20-F contains translations of certain Australian dollar amounts into US dollars at specified rates. These translations should not be construed as representations that the Australian dollar amounts actually represent such US dollar amounts or could have been or could be converted into US dollars at the rates indicated or any other rates. For information regarding rates of exchange between Australian dollars and US dollars from 2003 to the present, see "Item 3A. Selected Financial Data - Exchange Rates." The Company is subject to the information requirements of the Securities Exchange Act of 34, as amended. Accordingly, we file monthly Forms 6-K and Annual Form 20-F with the SEC. You may read and copy any document we file at the SEC's public reference room at treet, N. E., Washington, D.C. 20549. You should call the SEC at 1-800-SEC-0330 for further information on the public reference rooms. Our SEC filings will also be available to the public at the SEC's web site at "http:/www.sec.gov." The current financial period is for the twelve months ended December 31, 2007. References in this document to a particular prior year are to the calendar year unless otherwise indicated. The Company produces annual reports containing audited consolidated financial statements and an opinion thereon by the Companys independent public accountants. Such financial statements have been audited in accordance with PCAOB Generally Accepted Auditing Standards. The Company also produces quarterly reports as required by Australian Stock Exchange Limited, which contain selected financial information, and notices to shareholders of the Company. The Company also produces financial statements prepared in accordance with Australian IFRS, which are required to be furnished to shareholders under Australian law. The Company is a corporation organized under the laws of Western Australia on May 3, 1987 under the name CityView Investments Limited and was listed on Australian Stock Exchange Limited as an investment company. The Company was initially listed on the Second Board of the Perth Stock Exchange on October 20, 1987 and was transferred to the Main Board of Australian Stock Exchange Limited on January 2 1992. The Company changed its name to CityView Corporation Limited on August 9 1996, to CityView Energy Corporation Limited on May 19, 1996 and on May 31, 2000 changed its name to its current name of CityView Corporation Limited. CityView's investments are focused on energy, minerals, gold and diamonds. Australian Government Regulation The Australian Securities and Investments Commission is an Australian government instrumentality that administratively enforces the Australian Corporations Act 2001, which is the main body of law regulating companies in Australia. The Corporations Act 2001 covers matters such as directors' duties and responsibilities, preparation of accounts, auditor control, issue and transfer of shares, control of shareholder meetings, rights of minority interests, amendments to capital structure, preparation and filing of public documents such as annual reports, changes in directors and changes in capital. Australian Stock Exchange Limited imposes listing rules on all listed companies, including the Company. The listing rules cover such issues as immediate notification to the market of relevant information, periodic financial reporting and the prior approval of shareholder reports by the Australian Stock Exchange Limited. The Company believes that it is in compliance with the foregoing Australian laws and regulations. 9 B Business Overview General The Companys primary focus is on Angola. Angola was selected after considering resources prospectively, demand for the produced product, availability of supportive infrastructure, foreign company participation terms and conditions and sovereign risk. Benefits Associated with Angola Angola has a record for honouring participation agreements and keeping tax and terms stable. As with Mozambique and some other African countries with similar experiences, Angola is now very stable in spite of having experienced a thirty year civil war which finished only five years ago. Since that time Angola has established important international connections as a key resource rich country. It has not only become a significant supplier of oil to USA but also to China. Risks Associated With Angola There are a number of factors, which could have a material downside effect on any future financial performance in Angola, or the value of the shares in the Company. These factors include: Fluctuations in the world market price of oil and gas and minerals; Abnormal interruptions in production or delivery resulting from war, political disturbance, civil unrest or industrial disruption; Changes in government regulations or the relevant fiscal regime. Unforeseen adverse geological conditions; Unavailability or excessive costs of industry service support, caused by any of the above. The Company believes that the benefits described above outweigh the risks. There is no assurance, however, that one or more of the aforementioned risks will not severely damage Company prospects and operations. Selection of Target Areas for Acquisition The criteria for assessing resource opportunities in Angola include consideration of the following: Review of geological and geophysical information available. Assessing proximity of the prospect to a means of transporting the production to market. The foregoing component of production costs can significantly affect the economics of a project. Assessing access to support services such as engineering, rig services and service contractors. Costs for mobilization and demobilization of such services are an important consideration. Assessing field prospects, usually determined by quality and quantity of geophysical, geological, petrophysical and production data available. Assessing the degree of difficulty in producing the prospect from an engineering perspective, to enable an accurate assessment of production costs. Conducting commercial analysis to establish the ability of a particular project to achieve adequate rate of return on investment. Evaluation Techniques Experienced geologists and geophysicists are engaged as contractors to employ the technologies of investigation in assessing prospects. These include reprocessing and reinterpretation of existing seismic data. Afterwards the data in its original interpreted form can be enhanced to enable more accurate mapping of the structure. The technology available for seismic acquisition and processing is continually being improved. Interpretation tools such as computer mapping and modelling packages enable greater amounts of data to be processed and superior interpretations to be made. This data is interpreted utilizing experienced engineers and advanced software packages designed for such analysis. The results are then integrated with the geological and geophysical information, in an endeavour to use one form of analysis to confirm the other. Any available past production records are analysed and can, on occasion, be utilized as a means of predicting future production rates and cumulative production forecast, by extrapolation of the past results, utilizing accepted engineering practices. 10 Resources Portfolio A. Angola Metals On July 20, 2006 CityView acquired 30% of Glenvale Associates Limited, the holder of two wholly owned subsidiaries Foreign Trading Limited and Firstcorp Limited. Foreign Trading Limited owns 70% of the Ucua licence and Firstcorp Limited owns 70% of the Longonjo licence. On October 13, 2006 CityView increased its holding in Glenvale Associates Limited to 36.3% and by December 31, 2007 CityView had increased its holding in Glenvale Associates Limited to 79% with the remaining 21% held by Fortitude Minerals Limited. Within the Longonjo metals licence area of 3,764 square kilometres two key targets have been identified: Catabola (copper-gold) and Longonjo Carbonatite (rare earths). A double barrel wire line drill rig of NQ core size and manned by a Brazilian crew is now drilling at Catabola. Initially twenty exploration holes of up to 150 metres each will be drilled across Casseta Hill, the main mine area at Catabola. The mineralised zones at Catabola are represented by a number of parallel veins: the eastern group of veins run for approximately 350 metres along strike, with an overall width of 70 metres: in the west, a single vein outcrops more than 650 metres with a width of 10-12 metres. The objective of the Catabola drilling programme is to test the extent of mineralisation to a vertical depth of approximately 150 metres. Following the discovery of several new sites to the south of Catabola, a geological mapping and geophysical prospecting programme will also be carried out to extend the known mineralisation and find similar mineralised structures. Upon completion of the Catabola drilling, the rig will be moved to Longonjo Carbonatite for the drilling of eight exploration holes up to 150 metres each on the southern part of the Chimbulundu Hill. During the year CityView steadily increased its equity in the Longonjo and Ucua licence areas to a 79% working interest with the remaining 21% held by Fortitude Minerals Limited. At 31 December 2007 CityView Corporation Limited held an 8% interest in Fortitude Minerals Limited. The licence areas held by Fortitude Minerals Limited are:- Commodity License Area Percentage Held Area Copper Cachoeiras de Binga 80 % 3,615 square km Zenza Dondo 70 % 747 square km Benguela 70 % 3,943 square km Benguela South West 80 % 355 square km Bentiabe 80 % 183 square km Gold Chipindo 60 % 1,433 square km Carbonatite Longonjo Minerals 79 % 3,760 square km Diamonds Longonjo Diamonds 38 % 3,000 square km Pegmatite Ucua 79 % 1,369 square km 18,405 square km Oil CityView has linked up with key Angolan business groups to access onshore Kwanza Basin permits when they become available from the Government. Through the provision of a US$100 million facility CityView has met the requisite financial criteria for participation. Negotiations for other oil related projects are currently in progress. B. Cameroon CityView has paid a deposit of $1,896,409 to acquire the right to purchase 100% of Petro Energy Africa Limited which is the beneficial owner of 57% of Turnberry Resources Inc who held 70% of the Matanda PH72 oil field in Cameroon (Matanda). Turnberry Resources Inc has relinquished their rights to Matanda and negotiations are in progress to replace it with an alternative permit. If CityView decides not to proceed with the 100% acquisition of Turnberry then its deposit will be converted to a 20% equity stake. C. Organizational Structure The Company conducts its operations through itself and its wholly owned subsidiary CityView Asia Pty Ltd. D. Property, Plant and Equipment 11 E. Particulars of Mineral Leases  Longonjo and Ucua Angola On July 20, 2006 CityView acquired 30% of Glenvale associates Limited the holder of two wholly owned subsidiaries Foreign Trading Limited and Firstcorp Limited. Foreign Trading Limited owns 70% of the Ucua licence in Angola and Firstcorp Limited owns 70% of the Longonjo licence in Angola. On October 13, 2006 CityView increased its holding in Glenvale Associates Limited to 36.3% and by December 31, 2007 CityView had increased its holding in Glenvale Associates Limited to 79% with the remaining 21% held by Fortitude Minerals Limited. Executive Address The Companys registered office is located at Level 9, 28 The Esplanade, Perth, Western Australia 6000. The Companys principal place of business is leased premises at Level 9, 28 The Esplanade, Perth, Western Australia 6000, telephone: (61 8) 9226 4788, fax: (61 8) 9226 4799, email: info@cityviewcorp.com, website: www.cityviewcorp.com. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS A. Operating results The current financial period is for the twelve months ended December 31, 2007. The Company's consolidated financial statements are prepared in accordance with Australian International Financial Reporting Standards ( "Australian IFRS" ). The following discussion references the amounts computed in accordance with Australian IFRS for the results of operations of the Company for the financial periods ended December 31, 2007, 2006 and 2005. Principal Activities The principal activities of the Company during the financial year were investments in energy and minerals. Results of Operations The discussion set forth below relates to the Company's results of operations as prepared in accordance with Australian IFRS for the financial periods ended December 31, 2007, 2006 and 2005. Year Ended December 31, 2007 Compared To Year Ended December 31, 2006 The net loss of the consolidated entity for the financial year after providing for income tax and eliminating outside equity interests was AUD$4,653,608 compared to a loss of AUD$7,021,725 for the previous financial year. There were no loan write offs or bad debts this year and as a result there was a decrease in the operating loss compared to last year. Year Ended December 31, 2006 Compared To Year Ended December 31, 2005 The net loss of the consolidated entity for the financial year after providing for income tax and eliminating outside equity interests was AUD$7,021,725 compared to a loss of AUD$2,784,287 for the previous financial year. The increase in operating loss was due primarily from the write off of the receivable from Medco Madura of approximately AUD$2,272,052 and from Medco Simenggaris of approximately AUD$3,408,082 due to the expiry of the leases and a lack of proven reserves. Dividends The directors did not recommend the payment of a dividend and no dividends have been paid or declared since the end of the previous financial year or during the previous 5 years. Review of Operations An extensive description of the operations of the Company is included in the Business overview, which precedes this report, a summary of the pertinent aspects of those operations is contained in this Item 5. Employee Share and Option Benefits The shareholders of the Company at its annual general meeting held on 4 May 2007 approved an Employee Incentive Option Scheme. A total of 7,000,000 options were issued to employees under the scheme during 2007. No options were issued in 2005 or 2006. Options At the date of this report all options issued are fully vested. 12 Inflationary and Other Economic Pressures Currently, the Company is not generating revenues from its oil and gas operations. Future revenues, if any, in this segment are governed, in part primarily by worldwide commodity pricing. No immediate effect in respect to inflation and changes on prices is expected. However, inflationary pressures affect the Company's exploration and development expenditure, which is primarily incurred in U.S. dollars. The directors estimation of inflation is considered in regards to the general state of the world economy, and of the United States and Angola in particular. This exposure to inflationary pressure is dependent on the mix of goods and services provided to the Company by suppliers, sourced internally in Angola and externally. At this stage the Company is unable to quantify the mix of inflationary pressures from different sources that will affect the supply of goods and services to the Company. The official government released Angolan average inflation rates for the five years beginning 2003 were as follows: Inflation Rates % 106.0
